TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00298-CV


In re Louisa Bradshaw, et al.





ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Relators Louisa Bradshaw, Gladys Mae Jessop, and Marie Steed seek mandamus
relief to set aside a district court order granting the Texas Department of Family and Protective
Services temporary sole managing conservatorship of Relators' children.  This case presents the
same dispositive issues as those in In re Steed, No. 03-08-00235-CV (Tex. App.--Austin May 22,
2008), decided today by this Court.  The material facts in this proceeding are identical to those in In
re Steed.  Therefore, for the reasons stated in In re Steed, we conditionally grant Relators' Petition
for Mandamus and direct the district court to vacate its temporary orders appointing the Department
the temporary sole managing conservator of Relators' children based on the evidence adduced at
the April 17-18, 2008, hearing.  The writ will issue only if the district court fails to comply with
this opinion.

Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   May 22, 2008